 Case 1:19-cv-02053-LPS Document 33 Filed 02/05/20 Page 1 of 2 PageID #: 279



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 NOVARTIS PHARMACEUTICALS                         )
 CORPORATION,                                     )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )   C.A. No. 19-2053-LPS
                                                  )
 DR. REDDY’S LABORATORIES, INC.,                  )
 DR. REDDY’S LABORATORIES, LTD.,                  )
 HETERO USA INC., HETERO LABS                     )
 LIMITED, HETERO LABS LIMITED                     )
 UNIT III, MSN PHARMACEUTICALS                    )
 INC., MSN LABORATORIES PRIVATE                   )
 LIMITED, MSN LIFE SCIENCES                       )
 PRIVATE LIMITED, MYLAN                           )
 PHARMACEUTICALS INC., MYLAN                      )
 INC., MYLAN LABORATORIES                         )
 LIMITED, NOVUGEN PHARMA                          )
 (MALAYSIA) SDN. BHD., ZYDUS                      )
 PHARMACEUTICALS (USA) INC.,                      )
 CADILA HEALTHCARE LTD.,                          )
                                                  )
                Defendants.                       )

                         STIPULATION AND [PROPOSED] ORDER

       This stipulation is made by and between Novartis Pharmaceuticals Corporation

(“Plaintiff”); and Mylan Pharmeceuticals Inc., Mylan Inc., and Mylan Laboratories Limited

(collectively, “the Mylan Defendants”).

       WHEREAS Plaintiff on October 29, 2019 filed suit against the Mylan Defendants in the

above-captioned case (the “Delaware Action”, defined to include this action, any action that may

result from case consolidation, or any lead case with which that action is associated);

       WHEREAS Plaintiff on October 30, 2019 brought a concurrent action against the Mylan

Defendants in the U.S. District Court for the Northern District of West Virginia having Civil

Action No. 19-cv-201-IMK (the “West Virginia Action”);
 Case 1:19-cv-02053-LPS Document 33 Filed 02/05/20 Page 2 of 2 PageID #: 280



        WHEREAS, in MDL No. 2930, Plaintiff has moved the Judicial Panel on Multidistrict

Litigation (the “MDL Panel”) to transfer and consolidate the West Virginia Action for pretrial

proceedings in Delaware;

        WHEREAS, the Mylan Defendants have filed a notice of non-opposition in MDL No. 2930

to Plaintiff’s motion to transfer and consolidate the West Virginia Action in Delaware for pretrial

proceedings; and

        NOW THEREFORE Plaintiff and the Mylan Defendants, subject to the approval of the

Court, stipulate and agree as follows:

        1.      Plaintiff hereby dismisses without prejudice its claims against the Mylan

Defendants in the Delaware Action pursuant to Fed. R. Civ. P. 41(a)(2).

        This 5th day of February, 2020


  /s/ Daniel M. Silver                               /s/ David E. Moore
 Daniel M. Silver (#4758)                           David E. Moore (#3983)
 Alexandra M. Joyce (#6423)                         Bindu A. Palapura (#5370)
 MCCARTER & ENGLISH, LLP                            POTTER ANDERSON & CARROON LLP
 Renaissance Centre                                 Hercules Plaza, 6th Floor
 405 N. King Street, 8th Floor                      1313 North Market Street
 Wilmington, DE 19801                               Wilmington, DE 19801
 (302) 984-6300                                     (302) 984-6000
 dsilver@mccarter.com                               dmoore@potteranderson.com
 ajoyce@mccarter.com                                bpalapura@potteranderson.com

 Attorneys for Plaintiff Novartis                   Attorneys for Mylan Pharmaceuticals Inc.,
 Pharmaceuticals Corporation                        Mylan Inc. and Mylan Laboratories Limited



        IT IS SO ORDERED this ___ day of February, 2020.

                                                     _________________________________
                                                                 U.S.D.J.


6566446/49717



                                                2
